











ASPEN INSURANCE U.S. SERVICES INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


This document is drafted with the intent that it comply with Internal Revenue
Code Section 409A and regulations promulgated thereunder. NFP Executive Benefits
has provided you this specimen document strictly in its capacity as an employee
benefits consulting firm and plan record keeper. NFP Executive Benefits does NOT
provide legal, tax or accounting consultation or advice. It is NFP Executive
Benefits’ recommendation that you seek appropriately specialized professional
consultation regarding the information and/or material contained herein.









--------------------------------------------------------------------------------



ASPEN INSURANCE U.S. SERVICES INC.
Nonqualified Deferred Compensation Plan


Table of Contents
Article 1Definitions    1
1.1Account    1
1.2Administrator    1
1.3Board    1
1.4Bonus    1
1.5Change-in-Control    1
1.6Code    2
1.7Compensation    2
1.8Deferrals    2
1.9Deferral Election    2
1.10Disability    2
1.11Effective Date    2
1.12Eligible Employee    2
1.13Employee    2
1.14Employer    2
1.15Employer Discretionary Contribution    2
1.16Employer Matching Contribution    3
1.17ERISA    3
1.18Investment Fund    3
1.19Participant    3
1.20Plan Year    3
1.21Retirement    3
1.22Salary    3
1.23Separation from Service    3
1.24Service Recipient    3
1.25Specified Employee    3
1.26Trust    4
1.27Trustee    4
1.28Years of Service    4
Article 2Participation    4
2.1Commencement of Participation    4
2.2Loss of Eligible Employee Status    4
Article 3Contributions    4
3.1Deferral Elections - General    4
3.2Time of Election    4
3.3Distribution Elections    5
3.4Additional Requirements    5
3.5Cancellation of Deferral Election due to Disability    5
3.6Matching Contribution    5
3.7Employer Discretionary Contribution    5
Article 4Vesting    5
4.1Vesting of Deferrals    5
4.2Vesting of Matching Contributions    6
4.3Vesting of Employer Discretionary Contributions    6
4.4Vesting due to Certain Events    6
4.5Amounts Not Vested    6
4.6Forfeitures    6

032813

--------------------------------------------------------------------------------



Article 5Accounts    6
5.1Accounts    6
5.2Investments, Gains and Losses    7
Article 6Distributions    7
6.1Distribution Election    7
6.2Distributions upon an In-Service Account Triggering Date    7
6.3Distributions upon Retirement    7
6.4Substantially Equal Annual Installments    8
6.5Distributions due to other Separation from Service    8
6.6Distributions due to Disability    8
6.7Distributions upon Death    8
6.8Changes to Distribution Elections    8
6.9Acceleration or Delay in Payments    8
6.10Unforeseeable Emergency    9
6.11Distributions to Specified Employee    9
6.12Minimum Distribution    9
6.13Form of Payment    9
6.14Distributions upon a Change-in-Control    9
Article 7Beneficiaries    9
7.1Beneficiaries    9
7.2Lost Beneficiary    10
Article 8Funding    10
8.1Prohibition against Funding    10
8.2Deposits in Trust    10
8.3Withholding of Employee Contributions    10
Article 9Claims Administration    10
9.1General    10
9.2Claims Procedure    10
9.3Right of Appeal    11
9.4Review of Appeal    11
9.5Designation    11
Article 10General Provisions    11
10.1Administrator    11
10.2No Assignment    12
10.3No Employment Rights    12
10.4Incompetence    12
10.5Identity    12
10.6Other Benefits    12
10.7Expenses    13
10.8Insolvency    13
10.9Amendment or Modification    13
10.10Plan Suspension    13
10.11Plan Termination    13
10.12Plan Termination due to a Change-in-Control    13
10.13Construction    13
10.14Governing Law    14
10.15Severability    14
10.16Headings    14
10.17Terms    14
10.18Code Section 409A Fail Safe Provision    14





032813

--------------------------------------------------------------------------------



ASPEN INSURANCE U.S. SERVICES INC.
Nonqualified Deferred Compensation Plan


WHEREAS, Aspen Insurance U.S. Services Inc., and its affiliates and subsidiaries
(the “Employer”), adopted the Aspen Insurance U. S. Services, Inc. Deferred
Compensation Plan (“Prior Plan”) on January 8, 2013 with an effective date of
January 1, 2012;


WHEREAS, the Employer desires to change certain provisions of the Prior Plan
effective July 1, 2014; and


WHEREAS, Section 9.1 of the Prior Plan provides Employer with the authority to
amend and modify the Plan, subject to non-applicable restrictions;


NOW THEREFORE, the Employer hereby amends and restates the Prior Plan as the
Aspen Insurance U.S. Services Inc. Nonqualified Deferred Compensation Plan
(“Plan”). This Plan is an unfunded arrangement and is intended to be exempt from
the participation, vesting, funding, and fiduciary requirements set forth in
Title I of the Employee Retirement Income Security Act of 1974, as amended. It
is intended to comply with Internal Revenue Code Section 409A.


Article 1Definitions


1.1    Account
The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.


1.2    Administrator
The Employer or individuals or an administrative committee appointed by the
Board shall serve as the Administrator of the Plan. The Administrator shall
serve as the agent for the Employer with respect to the Trust.


1.3    Board
The Board of Directors of the Employer.


1.4    Bonus
Compensation which is designated as such by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or any elective deferral as defined in Code Section 402(g)(3)
or any amount contributed or deferred at the election of the Eligible Employee
in accordance with Code Section 125 or 132(f)(4).


1.5    Change-in-Control
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.5 shall mean ABC Company but not any of
its affiliates or subsidiaries) shall mean the first to occur of any of the
following:


(a)    the date that any one person or persons acting as a group acquires
ownership of Employer stock constituting more than fifty percent (50%) of the
total fair market value or total voting power of the Employer;


(b)    the date that any one person or persons acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Employer
possessing thirty percent (30%) or more of the total voting power of the stock
of the Employer;



1

--------------------------------------------------------------------------------



(c)    the date that any one person or persons acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Employer that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Employer immediately
prior to such acquisition; or


(d)    the date that a majority of members of the Employer’s Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or elections.


1.6    Code
The Internal Revenue Code of 1986, as amended.


1.7    Compensation
The Participant’s earned income, consisting of Salary and Bonus.


1.8    Deferrals
The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.


1.9    Deferral Election
The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto.


1.10    Disability
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer; or (iii) determined to be totally
disabled by the Social Security Administration.


1.11    Effective Date
July 1, 2014.


1.12    Eligible Employee
An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator. The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible Employee.
The designation of an Employee as an Eligible Employee in any year shall not
confer upon such Employee any right to be designated as an Eligible Employee in
any future Plan Year.


1.13    Employee
Any person employed by the Employer.


1.14    Employer
Aspen Insurance U.S. Services Inc. and its subsidiaries and affiliates.


1.15    Employer Discretionary Contribution
A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.7 hereof.



2

--------------------------------------------------------------------------------



1.16    Employer Matching Contribution
A contribution made by the Employer that is credited to one or more
Participant’s Accounts in accordance with the terms of Section 3.6 hereof.


1.17    ERISA
The Employee Retirement Income Security Act of 1974, as amended.


1.18    Investment Fund
Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.


1.19    Participant
An Eligible Employee who is a Participant as provided in Article 2.


1.20    Plan Year
For the initial Plan Year, Effective Date through December 31, 2014. For each
year thereafter, January 1 through December 31.


1.21    Retirement
Retirement shall mean a Participant’s Separation from Service from the Employer
for reasons other than death or Disability, on or after the earlier of the
Participant’s attainment of sixty-five (65) years of age or the attainment of
age fifty-five (55) with at least ten (10) Years of Service with the Employer.
  
1.22    Salary
An Eligible Employee’s base salary earned during a Plan Year, including any
pretax elective deferrals from said Salary to any Employer sponsored plan that
includes amounts deferred under a Deferral Election or any elective deferral as
defined in Code Section 402(g)(3) or any amount contributed or deferred at the
election of the Eligible Employee in accordance with Code Section 125 or
132(f)(4).


1.23    Separation from Service
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract. Upon a sale or other disposition of the assets of the Employer to an
unrelated purchaser, the Administrator reserves the right, to the extent
permitted by Code section 409A to determine whether Participants providing
services to the purchaser after and in connection with the purchase transaction
have experienced a Separation from Service.


1.24    Service Recipient
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom such
person would be considered a single employer under Code Section 414(b)
(employees of controlled group of corporations), and all persons with whom such
person would be considered a single employer under Code Section 414(c)
(employees of partnerships, proprietorships, etc., under common control).


1.25    Specified Employee
Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
participant who is considered a key employee on the Identification Date, as
defined in Code Section 416(i) without regard to section 416(i)(5) and such
other requirements imposed under Code Section 409A(a)(2)(B)(i) and regulations
thereunder for the period

3

--------------------------------------------------------------------------------



beginning April 1 of the year subsequent to the Identification Date and ending
March 31 of the following year. The Identification Date for this Plan is
December 31 of each year. Notwithstanding anything to the contrary, a
Participant is not a Specified Employee unless any stock of the Service
Recipient is publicly traded on an established securities market or otherwise.


1.26    Trust
The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.


1.27    Trustee
The person or entity appointed as trustee under the terms of the Trust or such
other successor that shall become trustee pursuant to the terms of the Plan.


1.28    Years of Service
A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.


Article 2    Participation


2.1    Commencement of Participation
Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Discretionary Contribution is first credited to his or her Account.


2.2    Loss of Eligible Employee Status
A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited to the Account of a Participant who is
no longer an Eligible Employee shall continue to be held pursuant to the terms
of the Plan and shall be distributed as provided in Article 6.


Article 3    Contributions


3.1    Deferral Elections - General
A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if required by the terms of the Employer’s qualified 401(k) plan in
order for the Participant to obtain a hardship withdrawal from the 401(k) plan,
or if required under Section 6.10 (Unforeseeable Emergency) of this Plan. Such
amounts deferred under the Plan shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant’s
Compensation from the Employer in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Employer as provided in
Article 8. The Deferral Election, in addition to the requirements set forth
below, must designate: (i) the amount of Compensation to be deferred, (ii) the
time of the distribution, and (iii) the form of the distribution.


3.2    Time of Election
A Deferral Election shall be void if it is not made in a timely manner as
follows:


(a)    A Deferral Election with respect to any Compensation must be submitted to
the Administrator before the beginning of the calendar year during which the
amount to be deferred will be earned. As of December 31 of each calendar year,
said Deferral Election is irrevocable for the calendar year.


(b)    Notwithstanding the foregoing and in the discretion of the Employer, in a
year in which an Employee is first eligible to participate, and provided that
such Employee is not eligible to participate in any other similar account
balance arrangement subject to Code Section 409A, such Deferral Election shall
be

4

--------------------------------------------------------------------------------



submitted within thirty (30) days after the date on which an Employee is first
eligible to participate, and such Deferral Election shall apply to Compensation
to be earned during the remainder of the calendar year after such election is
made.
3.3    Distribution Elections
At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account or Separation Account(s) as provided in Sections 5.1 and 6.1. If the
Participant fails to properly designate the time and form of a distribution, the
Participant’s Account shall be designated as a Separation Account and shall be
paid in a lump sum.


3.4    Additional Requirements
The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:


(a)    Deferrals may be made in whole percentages or stated dollar amounts as
determined by the Administrator.


(b)    The maximum amount that may be deferred each Plan Year is fifty percent
(50%) of the Participant’s Salary and Commissions, and one-hundred percent
(100%) of the Participant’s Bonus and Performance-based Compensation, net of
applicable taxes.


(c)    The distribution year for an In-Service Account must be at least three
(3) Plan Years after the Plan Year in which such Deferral is credited to an
In-Service subaccount.


3.5    Cancellation of Deferral Election due to Disability
Notwithstanding anything to the contrary, if a Participant incurs a disability
as defined in this Section 3.5, said Participant may file an election to stop
Deferrals as of the date the election is received by the Administrator, provided
that such cancellation occurs by the later of the end of the calendar year or
the 15th day of the third month following the date the Participant incurs a
disability. Disability for purposes of this Section 3.5 only means that a
Participant incurs a medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, as determined by the Administrator in its sole
discretion.


3.6    Matching Contribution
The Employer may also credit to the Account of each Participant who makes
Deferrals a Matching Contribution in an amount equal to a percentage of the
Deferrals contributed by the Participant, with such percentage determined
annually by the Employer, in its sole discretion. Such Matching Contribution
shall be credited to such sub-account as may be elected by the Participant for
his or her Salary Deferrals, or if no Salary Deferrals, then for Bonus Deferrals
in accordance with Section 5.1 and procedures established by the Plan
Administrator.


3.7    Employer Discretionary Contribution
The Employer may make discretionary contributions to some or all Participants’
Accounts in such amount and in such manner as may be determined by the Employer.
Such Employer Discretionary Contribution, at the option of the Employer, shall
be credited to such sub-account as may be elected by the Participant in
accordance with Sections 3.1 and 5.1 and procedures established by the
Administrator. In the event no such election is made by the Participant or if
Employer desires to direct Employer Discretionary Contributions to a particular
Participant sub-account, the Employer, in its sole discretion, may determine
which sub-account will be credited with such Employer Discretionary
Contribution. In the event the Employer does not designate which Participant
sub-account shall be credited, such Employer Discretionary Contribution shall be
credited to a lump-sum Separation/Retirement sub-account.


Article 4    Vesting


4.1    Vesting of Deferrals

5

--------------------------------------------------------------------------------



A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earning or losses on the investment of such
Deferrals.




4.2    Vesting of Matching Contributions
Except as otherwise provided herein, a Participant shall have a vested right to
the portion of his or her Account attributable to Matching Contribution(s) and
any earnings or losses on the investment of such Matching Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Matching Contribution is made.
 
4.3    Vesting of Employer Discretionary Contributions
A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution(s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made.


4.4    Vesting due to Certain Events


(a)    A Participant who incurs a Disability shall be fully vested in the
amounts credited to his or her Account as of the date of Disability.


(b)    Upon a Participant’s death, the Participant shall be fully vested in the
amounts credited to his or her Account.


(c)    A Participant who incurs a Separation from Service due to Retirement
shall be fully vested in the amounts credited to his or her Account as of the
date of Retirement.


(d)    Upon a Change-in-Control, all Participants shall be fully vested in the
amounts credited to their Accounts as of the date of the Change-in-Control.


4.5    Amounts Not Vested
Any amounts credited to a Participant’s Account that are not vested at the time
of a distribution event shall be forfeited.


4.6    Forfeitures
At the discretion of the Employer, any forfeitures from a Participant’s Account
(i) may continue to be held in the Trust, may be separately invested, and may be
used to reduce succeeding Deferrals and any Employer Contributions, or (ii) may
be returned to the Employer as soon as administratively feasible.


Alt: Any forfeitures from a Participant’s Account shall continue to be held in
the Trust, shall be separately invested and shall be used to reduce succeeding
Deferrals, Employer Matching Contributions, or Employer Discretionary
Contributions until such forfeitures have been entirely so applied. If no
further Contributions will be made, then such forfeitures shall be returned to
the Employer.


Article 5    Accounts


5.1    Accounts
The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3. A Participant may have a maximum of ten (10) sub-accounts
at any time.


(a)    A Participant may establish one or more Retirement Account (“Retirement
sub-account”) by designating as such on the Participant’s Deferral Election.
Each Participant’s Retirement sub-account shall be credited with Deferrals (as
specified in the Participant’s Deferral Election), any Employer Matching

6

--------------------------------------------------------------------------------



Contributions allocable thereto, any Employer Discretionary Contributions, and
the Participant’s allocable share of any earnings or losses on the foregoing.
Each Participant’s Retirement sub-account shall be reduced by any distributions
made plus any federal and state tax withholding, and any social security
withholding tax as may be required by law.


(b)    A Participant may elect to establish one or more In-Service Account
(“In-Service sub-account”) by designating as such in the Participant’s Deferral
Election the year in which payment shall be made. Each Participant’s In-Service
sub-account shall be credited with Deferrals (as specified in the Participant’s
Deferral Election), any Employer Matching Contributions allocable thereto, any
Employer Discretionary Contributions and the Participant’s allocable share of
any earnings or losses on the foregoing. Each Participant’s In-Service
sub-account shall be reduced by any distributions made plus any federal and
state tax withholding and any social security withholding tax as may be required
by law.


5.2    Investments, Gains and Losses


(a)    A Participant may direct that his or her Retirement sub-accounts and or
In-Service sub-accounts established pursuant to Section 5.1 may be valued as if
they were invested in one or more Investment Funds as selected by the Employer
in multiples of one percent (1%). The Employer may from time to time, at the
discretion of the Administrator, change the Investment Funds for purposes of
this Plan.


(b)    The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, Employer Matching Contributions, any Employer
Discretionary Contributions, investment experience, distributions and any other
appropriate adjustments. Such adjustments shall be made as frequently as is
administratively feasible.


(c)    A Participant may change his or her selection of Investment Funds no more
than six (6) times each Plan Year with respect to his or her Account or
sub-accounts by filing a new election in accordance with procedures established
by the Administrator. An election shall be effective as soon as administratively
feasible following the date the change is submitted on a form prescribed by the
Administrator.


(d)    Notwithstanding the Participant’s ability to designate the Investment
Fund in which his or her deferred Compensation shall be deemed invested, the
Employer shall have no obligation to invest any funds in accordance with the
Participant’s election. Participants’ Accounts shall merely be bookkeeping
entries on the Employer’s books, and no Participant shall obtain any property
right or interest in any Investment Fund.


Article 6    Distributions


6.1    Distribution Election
Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof.
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A.


6.2    Distributions upon an In-Service Account Triggering Date
In-Service sub-account distributions shall occur as soon as administratively
feasible but no later than ninety (90) days following June 1 of the calendar
year designated by the Participant on a properly submitted Deferral Election and
is payable in a lump-sum payment.


6.3    Distributions upon Retirement
If the Participant has a Separation from Service due to Retirement, the
Participant’s Retirement sub-account(s) shall be distributed as soon as
administratively feasible but no later than ninety (90) days following the
Participant’s Retirement, subject to Section 6.11 (Distributions to Specified
Employees).



7

--------------------------------------------------------------------------------



Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, as defined in Section 6.4 below, over a period of up
to ten (10) years as elected by the Participant. If the Participant fails to
designate the form of the distribution, the sub-account shall be paid in a
lump-sum payment. If a Participant has any In-Service sub-accounts at the time
of his or her Retirement, said sub-accounts shall be distributed in a lump sum
as soon as administratively feasible but no later than ninety (90) days
following Participant’s Retirement, subject to Section 6.11 (Distributions to
Specified Employees).


Alt: If a Participant has any In-Service sub-accounts at the time of his or her
Retirement, said sub-accounts shall be distributed in a lump sum as soon as
administratively feasible but no earlier than six months and no later than eight
months following Participant’s Retirement.


6.4    Substantially Equal Annual Installments


(a)    The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account or sub-account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1). The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant’s Account or sub-account as of the applicable
anniversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.4
shall be made as soon as administratively feasible but no later than ninety (90)
days following the anniversary of the distribution event, subject to Section
6.11 (Distributions to Specified Employees).


(b)    For purposes of the Plan pursuant to Code Section 409A and regulations
thereunder, a series of annual installments from a particular subaccount shall
be considered a single payment.


6.5    Distributions due to other Separation from Service
Upon a Participant’s Separation from Service for any reason other than
Retirement, death or Disability, all vested amounts credited to his or her
Account shall be paid to the Participant in a lump-sum, as soon as
administratively feasible, but no later than ninety (90) days, following the
date of Separation from Service, subject to Section 6.11 (Distributions to
Specified Employees).


6.6    Distributions due to Disability
Upon a Participant’s Disability, all amounts credited to his or her Account
shall be paid to the Participant in a lump sum as soon as administratively
feasible but no later than ninety (90) days following the date of Disability.


6.7    Distributions upon Death
Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.


6.8    Changes to Distribution Elections
A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more sub-accounts within his or
her Account to the extent permitted and in accordance with the requirements of
Code Section 409A(a)(4)(C), including the requirement that (i) a redeferral
election may not take effect until at least twelve (12) months after such
election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution election.


6.9    Acceleration or Delay in Payments

8

--------------------------------------------------------------------------------



To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations Section
1.409A-2(b)(7). By way of example, and at the sole discretion of the
Administrator, if a Participant’s entire Account balance is less than the
applicable Code Section 402(g) annual limit, the Employer may distribute the
Participant’s Account in a lump sum provided that the distribution results in
the termination of the participant’s entire interest in the Plan, subject to the
plan aggregation rules of Code Section 409A and regulations thereunder. By way
of example, the Administrator may permit such acceleration of the time or
schedule of a payment under the arrangement to an individual other than a
Participant as may be necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)).


6.10    Unforeseeable Emergency
The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. An
Unforeseeable Emergency is defined as a severe financial hardship resulting from
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant’s property due to casualty or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Upon a distribution to a Participant under this
Section 6.10, the Participant’s Deferrals shall cease and no further Deferrals
shall be made for such Participant for the remainder of the Plan Year and one
(1) subsequent Plan Year.


6.11    Distributions to Specified Employee
Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall commence no earlier than six
months following Separation from Service (or, if earlier, the date of death of
the Participant) and no later than eight months following Separation from
Service. If distributions are to be made in annual installments, the second
installment and all those thereafter will be made on the applicable
anniversaries of the date on which the Participant’s initial installment was
payable.


6.12    Minimum Distribution
Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account or sub-account at the time of a distribution event is $25,000 or less,
then the Participant shall be paid his or her Account or sub-account as a single
lump sum.


6.13    Form of Payment
All distributions shall be made in the form of cash.


6.14    Distributions upon a Change-in-Control
Notwithstanding any distribution election to the contrary, if a
Change-in-Control occurs and a Participant incurs a Separation from Service
during the period beginning on the date of the Change-in-Control and ending on
the second anniversary of the Change-in-Control, then the remaining amount of
the Participant’s vested Account shall be paid to the Participant or his or her
beneficiary in a single lump-sum payment as soon as administratively possible,
but no later than ninety (90) days, following such Change-in-Control.


Article 7    Beneficiaries

9

--------------------------------------------------------------------------------





7.1    Beneficiaries
Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan. Such designation shall be made in a form prescribed by the
Administrator. Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment), or if no
beneficiary is validly designated then the amounts payable under this Plan shall
be paid to the Participant’s estate. If more than one person is the beneficiary
of a deceased Participant, each such person shall receive a pro rata share of
any death benefit payable unless otherwise designated in the applicable form. If
a beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.


7.2    Lost Beneficiary
All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.


Article 8    Funding


8.1    Prohibition against Funding
Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person. Any such assets shall be and remain a part of
the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.


8.2    Deposits in Trust
Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant,
all Employer Matching Contributions and any Employer Discretionary
Contributions.


8.3    Withholding of Employee Contributions
The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.


Article 9    Claims Administration


9.1    General

10

--------------------------------------------------------------------------------



If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.


9.2    Claims Procedure
Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied. The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:


(a)    the specific reason or reasons for denial of the claim;


(b)    a specific reference to the Plan provisions on which the denial is based;


(c)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and


(d)    an explanation of the provisions of this Article.


Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.


9.3    Right of Appeal
A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under Section
9.2.


9.4    Review of Appeal
Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal, the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal, the Administrator
shall issue a written decision, which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty (60)
days (forty-five (45) days if the claim is on account of Disability) after the
appeal is filed, except that the Administrator may extend the period of time for
making a determination with respect to any claim for a period of up one-hundred
and twenty (120) days (ninety (90) days if the claim is on account of
Disability), provided that the Administrator determines that such an extension
is necessary because of special circumstances and notifies the claimant, prior
to the expiration of the initial one-hundred and twenty (120) day (or, if the
claim is on account of Disability, initial ninety (90) day) period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. Under no circumstances shall any failure by the
Administrator to comply with the provisions of this Section 9.4 be considered to
constitute an allowance of the claimant’s claim. In the case of a claim on
account of Disability: (i) the review of the denied claim shall be conducted by
an employee who is neither the individual who made the initial determination or
a subordinate of such person; and (ii) no deference shall be given to the
initial determination. For issues involving medical judgment, the employee must
consult with an

11

--------------------------------------------------------------------------------



independent health care professional who may not be the health care professional
who rendered the initial claim.


9.5    Designation
The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.


Article 10    General Provisions


10.1    Administrator


(a)    The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to request any
information from the Employer it deems necessary to determine whether the
Employer would be considered insolvent or subject to a proceeding in bankruptcy;
and to take all other necessary and proper actions to fulfill its duties as
Administrator.


(b)    The Administrator shall not be liable for any actions by it hereunder,
unless due to its own negligence, willful misconduct or lack of good faith.


(c)    The Administrator shall be indemnified and saved harmless by the Employer
from and against all personal liability to which it may be subject by reason of
any act done or omitted to be done in its official capacity as Administrator in
good faith in the administration of the Plan and Trust, including all expenses
reasonably incurred in its defense in the event the Employer fails to provide
such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.


10.2    No Assignment
Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.


10.3    No Employment Rights
Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.


10.4    Incompetence
If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the

12

--------------------------------------------------------------------------------



payments becoming due to such person to be made to another for his or her
benefit without responsibility of the Administrator or the Employer to see to
the application of such payments. Any payment made pursuant to such power shall,
as to such payment, operate as a complete discharge of the Employer, the
Administrator and the Trustee.


10.5    Identity
If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained.
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.


10.6    Other Benefits
The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.




10.7    Expenses
All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.


10.8    Insolvency
Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.


10.9    Amendment or Modification
The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.


10.10    Plan Suspension
The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.


10.11    Plan Termination
The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination complies with Code Section 409A and related
regulations thereunder:


(a)    The Employer, in its sole discretion, may terminate the Plan and
distribute all vested Participants’ Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Employer
for any affected Participant and no other similar arrangements are adopted by
the Employer for any affected Participant within a three (3) year period from
the date of termination; or

13

--------------------------------------------------------------------------------





(b)    The Employer may decide, in its sole discretion, to terminate the Plan in
the event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of: (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.


10.12    Plan Termination due to a Change-in-Control
The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant.


10.13    Construction
All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.




10.14    Governing Law
This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of Delaware, other than its laws respecting choice of law.


10.15    Severability
If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, then the Plan shall be
severed with respect to such Employee or Employees, who shall be considered to
be participating in a separate arrangement.


10.16    Headings
The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.


10.17    Terms
Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


10.18    Code Section 409A Fail Safe Provision
If any provision of this Plan violates Code Section 409A, the regulations
promulgated thereunder, regulatory interpretations, announcements or mandatory
judicial precedent construing Code Section 409A (collectively “Applicable Law”),
then such provision shall be void and have no effect. At all times, this Plan
shall be interpreted in such manner that it complies with Applicable Law.


IN WITNESS WHEREOF, Aspen Insurance U.S. Services Inc. has caused this
instrument to be executed by its duly authorized officer, effective as of this
28th day of April, 2014.
    
Aspen Insurance U.S. Services Inc.


By:     /s/ Mark Jones    

14

--------------------------------------------------------------------------------





Title:     Chief Financial Officer – U.S.    



15